Citation Nr: 1517297	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether the October 2009 decision to deny service connection for schizophrenia was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for schizophrenia, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	James McElfresh, II.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran requested a Board hearing via live videoconference on his April 2013 VA Form 9.  In a May 2014 submission, the Veteran's representative indicated that the Veteran no longer desired a hearing before the Board.  See 38 C.F.R. § 20.702(e) (2014) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 
 

FINDINGS OF FACT

1.  The October 2009 rating decision, with subsequent appellate readjudication in a July 2010 Statement of the Case (SOC), was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for schizophrenia.

2.  In an October 2009 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for schizophrenia; the Veteran submitted a timely NOD, but after the issuance of a July 2010 SOC, did not submit a timely substantive appeal.

3.  Evidence associated with the claims file since the July 2010 SOC is new, but either does not relate to unestablished facts necessary to substantiate the claim, or is redundant of evidence of record at the time of the prior denial.



CONCLUSIONS OF LAW

1.  The October 2009 rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for schizophrenia does not contain clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a) (2014).

2.  The October 2009 rating decision, in which the RO denied the Veteran's request to reopen a claim for service connection for schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2014).

3.  Evidence received since the final July 2010 decision is not new and material and reopening the claim is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for schizophrenia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For petitions to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the meaning of "new and material evidence."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In this case, the notice letter provided to the Veteran in March 2012 was adequate because it included the criteria for reopening a previously denied claim, the criteria for establishing service connection, the meaning of 'new and material evidence,' and information concerning why the claim was previously denied.  This letter was also sent before the issuance of the initial rating decision.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's military personnel and service treatment records, VA treatment records, and statements from the Veteran and his spouse have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also previously been provided with a VA examination which is found to be adequate in that the examiner reviewed the claims file, considered lay evidence of record, and provided a well-reasoned medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II. CUE in the October 2009 RO Rating Decision

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo, 6 Vet. App. at 43-44 (1993).

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).  In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

In a November 2011 statement, the Veteran's representative laid out a number of contentions regarding CUE.  First, he argued that lay testimony was improperly found not credible and not considered because of a lack of contemporaneous medical records providing corroboration.  The representative also stated that "the rater discounts" the opinion of Dr. J.M., and did not explain why it rejected or downgraded the favorable evidence. 

In a June 2014 statement, the Veteran's representative stated that there was CUE with the October 2009 rating decision because it rejected relevant evidence as not new and material because it found the evidence not credible, in violation of Justus v. Principi, 3 Vet. App. 510 (1992).  The representative also seems to argue that the evidence shows that schizophrenia manifested in service and that the Veteran's current schizophrenia had a causal relationship to service.

As an initial matter, the Board notes that in connection with the appeal of the October 2009 rating decision, the RO issued a Statement of the Case (SOC) reopening the claim, but found that the preponderance of the evidence showed that schizophrenia did not begin in, and was not caused or aggravated by the Veteran's service, and did not manifest to a compensable degree within a year of discharge from service.  Given that the RO reopened the claim and considered it on the merits in the July 2010 SOC, any contention that the RO erred in considering the credibility of new and material evidence to not reopen is moot.  In the July 2010 SOC, the RO noted that the service medical records did not contain evidence of a mental health disorder during service, but also discussed inconsistent statements regarding the date of onset reported by the Veteran in filings made to VA and the Social Security Administration.  The RO therefore did not improperly fail to consider lay testimony solely for a lack of contemporaneous treatment records.  The representative's contentions that the RO's discounting of the opinion of Dr. J.M. amounts to disagreement as to how the facts and evidence was weighed or evaluated, and is therefore not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In this regard, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  Similarly, the assertion that the evidence demonstrates that schizophrenia manifested in service and that the evidence demonstrates a causal relationship to service is merely a disagreement with the decision reached by the RO, and does not properly argue that there was CUE with respect to the facts before the RO at the time or the application of the statutory and regulatory provisions extant at the time of the decision. 

The Veteran has not identified any other alleged CUE in the October 2009 decision.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the October 2009 rating decision and the associated appellate readjudication via the July 2010 SOC, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the October 2009 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to this matter must be denied.

III.  New and Material Evidence

In an October 2009 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for schizophrenia.  The Veteran submitted a timely NOD, but after issuance of a July 2010 SOC did not submit a timely substantive appeal.  The October 2009 rating is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2014).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).   

The evidence of record at the time of the October 2009 rating decision included the following: service treatment and service personnel records; letters from the Veteran; VA treatment records; newspaper articles regarding mental illness, prescriptions, and the interplay of mental illness, missionary work, and military service, a private medical opinion from Dr. J.M., and transcript of an informal hearing with the RO.

Subsequent to the October 2009 rating decision, additional evidence was associated with the claims file: additional VA treatment records noting continued auditory hallucinations; a March 2010 letter from D.J. regarding the Veteran's treatment and his knowledge of the Veteran prior to service; Social Security Administration records; the transcript from an April 2010 hearing with a Decision Review Officer wherein the Veteran's spouse described his behavior immediately following service; and a report from a June 2010 VA psychiatric examination.  All of this evidence was submitted prior the issuance of the July 2010 SOC and was considered in that readjudication.  The July 2010 SOC found new and material evidence had been submitted sufficient to reopen the Veteran's claim, but found that the weight of the evidence was against his claim, denying the claim on the merits.  This is considered to be the last final denial on the matter.

Since the July 2010 SOC, the Veteran and his representative have submitted statements disagreeing with the prior adjudications.  Additional internet articles have also been submitted, including a brief biography of John Nash, an article about mental health in the military, additional articles about schizophrenia, and what appears to be a first-person account about a schizophrenic individual unrelated to the Veteran.  Finally, VA treatment records from 2010 through June 2013 have been associated with the file that record the Veteran's continued complaints of auditory hallucinations and reports of experiencing paranoia during service.

The Board has reviewed all of the evidence submitted since the July 2010 SOC and has considered it in the light most favorable to the Veteran; however, although some the evidence submitted is new, it is either not material to the claim or is redundant of evidence of record at the time of the last prior denial.  The internet articles are general in nature and do not relate to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran's schizophrenia was incurred or aggravated in military service or manifested within a year of discharge.   Additionally, while the VA treatment records are new, the reports of continued auditory hallucinations do not relate to the presence of schizophrenia during or within one year of military service.  The Veteran's reports of paranoia during service are redundant of previous evidence of record, including a statement made during VA treatment in April 2010 reporting paranoia, auditory hallucination, and suicidal ideation while in service.  New and material evidence sufficient to reopen the claim for service connection for schizophrenia has thus not been submitted, and the petition to reopen the claim must therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

Revision of the October 2009 rating decision denying the Veteran's petition to reopen the claim for service connection for schizophrenia is not warranted because it did not contain clear and unmistakable error.

The petition to reopen the claim for entitlement to service connection for schizophrenia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


